Citation Nr: 1755322	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army National Guard from February 1984 to May 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied reopening of the Veteran's claims for a lumbar spine disability.  

In March 2017, the Board remanded the matters to afford the Veteran a VA examination.  Pursuant to the remand, an examination was scheduled for April 2017.  However, the Veteran failed to appear for the examination. As an examination was scheduled, the Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141 146 47 (1999); Stegall v. West 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

The Veteran failed to report without good cause to an April 2017 VA examination scheduled pursuant to his reopened claim for entitlement to service connection for a lumbar spine disability.


CONCLUSION OF LAW

The reopened service connection claim for a left knee disability must be denied due to the Veteran's failure to report for a scheduled VA examination. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.655 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In September 2016, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

As stated above, in March 2017 the Board reopened the claim for entitlement to service connection for a lumbar spine disability, and then remanded the matter for acquisition of a VA examination to ascertain the nature and etiology of his lumbar spine disability.  A VA examination was scheduled for April 2017, but the Veteran failed to appear for his examination.

The Court has held that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Under VA regulations, a veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination. See Olson v. Principi, 3 Vet. App. 480 (1992). Moreover, individuals for whom examinations have been authorized and scheduled are required to report for such examinations. 38 C.F.R. § 3.326(a).  Given the RO's efforts to arrange a VA medical examination in this case, requiring VA to go to extraordinary lengths in an attempt to secure further response from the Veteran would be unreasonable. See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In this case, the Veteran was scheduled for an examination in conjunction with a reopened claim for service connection, but he did not show.  Neither he, nor his representative, has provided any reason for his failure to appear. The claim must therefore be denied as a matter of law in accordance with 38 C.F.R. § 3.655(b). See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  The Board finds that VA has substantially complied with the Board's remand. The scheduled VA examination did not take place due to the Veteran's failure to appear. A further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), because there has been substantial compliance with the Board's remand instructions. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. See 38 C.F.R. § 3.655(b) (2017). VA regulations define an original claim as an initial application on a form prescribed by the Secretary. See 38 C.F.R. § 3.160(b) (2017).

Lumbar Spine Disability

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  The Veteran's original claim for compensation was the Veteran's Application for Compensation or Pension received in August 1995.  The present claim stems from the Veteran's April 2011 request to reopen his claim for entitlement to service connection for a lumbar spine disability, last denied by the RO in March 2011.

The record reflects that VA most recently scheduled the Veteran for an April 2017 examination to ascertain the nature and etiology of the Veteran's lumbar spine disability.  The record reflects that he failed to report for the examination and did not provide good cause for his absence.

In this case, entitlement to service connection cannot be established or confirmed without a medical reexamination. See 38 C.F.R. §  3.655(a) (2017).  The Veteran has not undergone a VA examination to determine the etiology of his lumbar spine disability.  As reflected in the Board's March 2017 remand, further expert medical opinion was sought to determine whether it is at least as likely as not (50/50) that a lumbar spine disability manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include the April 1984 injury in service.

The current claim is a reopened claim for a benefit which was previously denied. It is not an original compensation claim, and it cannot be decided based on the evidence of record. Good cause for the Veteran's failure to report for a VA medical examination has been neither alleged nor shown. Thus the criteria for a denial of the Veteran's claim based on application of 38 C.F.R. § 3.655(b) have been met.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


